Citation Nr: 0125425	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel


INTRODUCTION

The veteran was on active duty from September 1973 until 
October 1974.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO) which denied 
the benefit sought on appeal.

In August 2001, the veteran was scheduled to appear at a 
hearing before a Member of the Board, via video-
teleconferencing techniques.  However, by statement received 
from the veteran in August 2001, he indicated that he wished 
to cancel his hearing, and clarify his claim.  


REMAND

At the outset, the Board notes that the issue prepared and 
certified for appellate review was entitlement to service 
connection for depression.  However, the veteran has recently 
raised an additional claim for service connection for post-
traumatic stress disorder (PTSD) in his April 2000 notice of 
disagreement, and his August 2001 statement.  Specifically, 
the veteran claims he witnessed a fellow soldier's suicide, 
and this stressor event triggered his PTSD.  As such, the 
Board finds that the issue on appeal is more appropriately 
framed as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

Upon a preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review.  The Board notes that the 
January 2000 rating decision denied service connection for 
depression after evaluating outpatient treatment records 
dated from April 1998 through November 1999.  As the veteran 
raised the additional claim of PTSD and indicated that he has 
received outpatient treatment at a VA facility since the 
January 2000 rating decision, additional development is 
needed, including obtaining any recent VA treatment records.

Currently, no efforts have been made to verify the veteran's 
claimed stressor, i.e., the suicide he claims he observed.  
Furthermore, the veteran claims in his Notice of Disagreement 
that he was discharged from active duty after he suffered a 
nervous breakdown.  As such, additional evidence, including 
the veteran's DA Form 20 and his service personnel records, 
or at a minimum, a coherent statement as to why those records 
may be unavailable, must be made part of the record in order 
to verify and evaluate the veteran's PTSD claim.  Moreover, 
the veteran should be requested to provide additional details 
about his claimed stressor(s).  Once sufficient stressor 
information is obtained from the veteran, attempts should be 
made to verify such stressors.  If any claimed stressor is 
verified, the veteran should be afforded a VA examination to 
ascertain whether he currently has PTSD as a direct result of 
any verified stressor. 

Finally, the Board notes that there was a significant change 
in the law pertaining to veteran's benefits, which took place 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45-630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This law, and the implementing regulations, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  As the RO has not yet had the 
opportunity to examine the veteran's appeal in light of the 
foregoing changes in the law, the RO should ensure that all 
requirements under the new law are satisfied.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

2.  The RO should request all VA 
treatment records reflecting treatment 
for the veteran after November 1999.  All 
efforts to obtain these records must be 
documented for the claims file; if the 
records are not available, it should be 
so stated for the record, in writing.  
The veteran and his representative should 
be informed of their and VA's respective 
duties in making further attempts to 
obtain records that could not be located.  
If the veteran identifies any private 
treatment records for a psychiatric 
disorder, which are not already in the 
claims file, the RO should assist the 
veteran in obtaining copies of those 
records.  

3.  The RO should attempt to verify the 
stressor event related by the veteran in 
his Notice of Disagreement and his August 
2001 statement, in which he claims that 
he witnessed a soldier commit suicide in 
September or October 1973.  The RO should 
request from the veteran a comprehensive 
statement containing as much detail as 
possible regarding the alleged inservice 
stressor(s).  The veteran should be asked 
to provide specific details of the 
claimed stressful event during service, 
such as the date, location, detailed 
description of the events, units 
involved, the name of the casualty (the 
person who allegedly committed suicide), 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event, and that he must 
be as specific as possible because 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

4.  The RO should also request all 
service personnel records, including the 
veteran's DA Form 20 or its equivalent to 
verify the veteran's claims of a stressor 
event, as well as his claim that he was 
discharged after he suffered a nervous 
breakdown.

5.  With this information, the RO should 
review the file, and prepare a summary of 
the claimed stressor.  This summary must 
be prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  
The USASRUR should be provided with a 
copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressor.  The USACRUR should also be 
requested to furnish the unit history for 
the unit to which the veteran was 
assigned.

6.  Following the receipt of a response 
from the USACRUR, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.  

7.  After completing the above actions, 
the RO should decide if the veteran 
should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which 
may be present.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
psychological testing including PTSD sub 
scales, if appropriate.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If a PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  If another 
psychiatric diagnosis is appropriate, 
such as depression, the examiner is 
requested to indicate such, and provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that any currently diagnosed psychiatric 
disorder had its onset during the 
veteran's active service, or is causally 
or etiologically related to an incident 
of the veteran's active service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Copies of all pertinent 
records in the appellant's claims file, 
or, in the alternative, the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for an acquired psychiatric 
disorder, to include PTSD. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

